Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Adrian Marion Smith appeals from the district court’s order accepting the recommendation of the magistrate judge and dismissing his civil action without prejudice and for lack of jurisdiction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Smith v. Bridgestone North America Tire Operations, LLC, No. 1:10-cv-01757-MBS, 2010 WL 4027972 (D.S.C. Oct. 14, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.